Wood, J., (after stating the facts). The issue as to whether or not appellee F. U. Halter employed Longstreth as attorney, and as to whether or not Longstreth rendered the services to Halter that were reasonably worth the .amount claimed by Longstreth was purely one of fact. Without discussing the evidence in detail it suffices to say that the weight of the evidence on this issue, was in favor of the contention of the appellant Longstreth. The proof shows that he was employed by Halter and performed services for him in the capacity of an attorney which, taking into consideration the character and value of the .services rendered and the benefit which Halter derived therefrom, were reasonably worth the sum of $500. While Halter denied that he employed Longstreth to represent him in the capacity claimed by the latter, yet it is not reasonable to conclude that Longstreth, under the circumstances, would have done the work which he testified he did do, .and which is not denied by Halter, unless he had been employed and was expecting remuneration for his services. Longstreth testifies concerning this that he had no stipulated fee with Halter, but that his understanding with Halter was that if he rendered him the services and got no results he would make no charge, but that if he got what Halter wanted his fee would be -as much as the best firm of lawyers would charge for the same work and results. He details fully the work that he did, and his own testimony and the testimony of reputable attorneys as to the amount and character of the work, as shown in the hypothetical case stated, tends to prove that the services rendered would be worth the sum of $500. But, if we are mistaken in -our conclusion on this .issue, we -are convinced that the chancellor erred in not holding that there was an accord and satisfaction. The appellee Halter admits, in his testimony,- that he received the statement contained in the letter of May 6, 1913, in which Longstreth set forth the account, as he understood it, between himself and Halter. He also admits this in this same letter he received a check for $50. This check was drawn on the Faulkner County Bank, in favor of Halter or order, and was signed by Longstreth, -and stated on the margin that it was for “balance on loan,” and was indorsed “Paid, July 11,1913.” The statement and letter -accompanying this check show plainly that appellant Longstreth intended it as a payment of the balance which he conceived to be due appellee Halter. The statement contains an account not only of the amount due on the note, but also other items of indebtedness from Longstreth toHalter, together with a ¡statement of credits, showing payments theretofore made, which, with the amount claimed for services, would leave a balance due the appellee Halter of $50. This letter and the statement and the check show -conclusively that the $50 cheek was intended by Longstreth to balance the account between him and Halter and that Halter knew that it was so intended, and yet he made no reply to the letter denying the correctness of the statement, or the charge made by Longstreth for his services, and did not protest against receiving the check in payment of the account as same was stated by Longstreth, and did not return the check, but, on the contrary, presented the check for payment and received the money thereon. The acceptance and collection of the check by appellee Halter without remonstrance or explanation, was, under the circumstances, an accord and satisfaction, and brings this case within the doctrine of the cases set out in 1 R. C. L., p. 196, section 32, as follows: “When a claim is in dispute iand a debtor sends to his creditor a check or other remittance which he clearly states is in full payment of the claim and the creditor accepts the remittance or collects the check, without objection, it is generally recognized that this will constitute a good accord and satisfaction.” Barham v. Bank of Delight, 94 Ark. 158. See Cunningham Com. Co. v. Rauch-Darragh Grain Co., 98 Ark. 269; Barham v. Kizzia, 100 Ark. 251. It was the duty of appellee Halter, on the receipt of this letter containing the statement of account and check, if he did not intend to approve the .statement and to accept the check in settlement according to such statement, within a reasonable time to notify appellant Longstreth of that fact .and to return to him the check. 1 Corp. Jur., pp. 563-4, section 87. Halter was advised by this letter, statement and check that Longstreth was expecting that the value of the services which he claimed to have rendered Halter in the capacity of an attorney would be accepted by the latter and allowed as an off-set on the mortgage debt. Halter having cashed the check, must be held, under the circumstances, to have accepted Longstreth ’s version of the account and to have received the services rendered in payment pro tanto of the mortgage debt. In Lamberton v. Harris, 112 Ark. 503, we said: “The performance of services by the debtor for the creditor which are received and accepted by the creditor in satisfaction of his debt, and which .are of benefit to him, no matter how small the value may be, is a sufficient consideration to support an accord agreement.” The decree is therefore reversed and the cause remanded with directions to dismiss the complaint for want of equity.